IRWIN, District Judge.
As the confession in the first instance made by the prisoner to the constable who arrested him, was obtained by inducements which are excluded by law, and could not be received in evidence, the *406question remains, whether the same confessions subsequently made, and taken in writing by the mayor of the city, signed by the prisoner, having previously been cautioned not to criminate himself, should be permitted to go to the jury.
It appears that the prisoner was arrested on the 10th of December last, between 9 and 10 o’clock in the morning, and taken to the mayor’s office in this city. About two hours afterwards, from inducements held out to him by the constable who arrested him, he made a full confession of his guilt to that officer. He was afterwards removed to another part of the building, and there confined for forty-two hours, and from thence again taken to the mayor’s office, either by Officer Hague, who arrested him, or some other constable. Here, the mayor, not having been informed of his previous confession, examined the prisoner and received his confession as above mentioned. During this examination, Constable Hague passed several times into and out of the office. Had the mayor been apprised of the previous confession, it would have been his duty to have told the prisoner, previous to his examination, in addition to the usual caution, that the promises made by the constable were delusive, and unauthorized, and to make him clearly understand that any thing he was about to confess, must not be with the hope or expectation of having the slightest favor shown to him in case of conviction. Without such information to the prisoner, may it not be a rational conclusion, that the confession which followed was made under the influence of the promises which had preceded and induced the previous confession? It is immaterial what length of time may have elapsed between the two confessions, if there had been no change in the circumstances or situation of the prisoner. Had he been at liberty, among friends, with opportunity for advice and reflection, a voluntary confession afterwards made would probably not be liable to legal objection; but after some hours of close confinement, he was taken to the room in which he made his first confession, and under the eye of the police officer to whom it was made, he repeats to the mayor all he had confessed to the police officer, without any knowledge by the mayor of that confession. and without any reference to it. Before such confession can be received in evidence, the court must be convinced that the mind of the prisoner was entirely free from the undue influence under which he made his first confession. But the circumstances of this case afford no room for such conclusion; on the contrary, they leave strong reason to infer that the last examination was but intended to put in due form of law the first confession, and that the promise of favor continued as first made. This conclusion may be repelled by evidence on the part of the prosecution; but in the absence of such evidence, the legal presumption is that the influence which induced the confession to Hague, continued when it was made to the mayor. The paper offered in evidence purporting to be the confession of the prisoner before the mayor, must therefore be rejected.
No other evidence appearing against him, the jury acquitted the prisoner.